UNPUBLISHED ORDER

Not to be cited per Circuit Rule 53

 

mum étateg @uurt of gppealz

For the Seventh Circuit
Chicago, Illinois 60604

Submitted July 15, 2005*
Decided July 18, 2005

Before
Hon. JOHN L. COFFEY, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge

Hon. MICHAEL S. KANNE, Circuit Judge

No. 04-2464
UNITED STATES OF AMERICA, Appeal from the United States
Plaintiff-Appellee, District Court for the Northern
District of Illinois, Eastern Division
v.

N0. 03 CR 1095

ADAM KRUGER,
DefendantnAppellant. Suzanne B. Conlon,
Judge.

ORDER

Adam Kruger defrauded investors of more than $1 million by portraying
himself as an online stock trader with an impressive track record. He pleaded
guilty to an information charging him with two counts of wire fraud under 18
U.S.C. § 1343. In his written plea agreement, Kruger waived “any and all appellate
rights” conferred by “any . . . source whatsoever,” except that he reserved the right
to appeal any upward departure from the sentencing guidelines. The district court
sentenced him within the guideline range to a total of 97 months’ imprisonment,
five years’ supervised release, and $1,185,250 in restitution.

*After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.

See Fed. R. App. P. 34(a)(2).

No. 04—2464 Page 2

Kruger now asserts that he is entitled to a limited remand under United
States v. Booker, 125 S. Ct. 738 (2005), and United States v. Paladino, 401 F.8d 471
(7th Cir. 2005), because the district court sentenced him believing that the
sentencing guidelines were mandatory. We cannot reach this issue, however,
because it is not within the scope of the exception to the waiver of his right to
appeal. Appeal waivers are enforced as written, “even if the law changes in favor of
the defendant after sentencing”; as we held after Kruger filed his brief, nothing in
Booker justiﬁes deviation from this rule. See United States v. Bownes, 405 F.3d 634,
636-37 (7th Cir. 2005). Kruger cites our opinion in United States U. Loutos, 383
F.8d 615 (7th Cir. 2004), in support of his claim, but that case did not discuss the
effect of the appeal waiver on a Booker challenge.

DISMISSED.